Exhibit 99.1 MOUNTAIN PROVINCE DIAMONDS INC. BUSINESS ACQUISITION REPORT AUGUST 13, 2007 Item 1Identity of Company 1.1 Name and Address of the Company Mountain Province Diamonds Inc. (the "Issuer" or "Mountain Province") 401 Bay Street, Suite 2700P.O. Box 152 Toronto, Ontario M5H 2Y4 1.2 Executive Officer Jennifer Dawson Chief Financial Officer (416) 361-3562 Item 2Details of Acquisition 2.1 Nature of Business Acquired Camphor was incorporated on May 9, 1986 as "Sierra Madre Resources Inc." under the laws of the Province of British Columbia.Camphor’s name was changed to "Camphor Ventures Inc." on February 19, 1993.Camphor Shares were traded on the TSX Venture Exchange under the symbol "CFV" and were subsequently de-listed on April 30, 2007.Camphor was registered as an extra-provincial corporation in Alberta on December 7, 1993.The registered and record office of Camphor is at Suite 1304, Cathedral Place, 925 West Georgia Street, Vancouver, British ColumbiaV6C 3L2. Camphor is a resource exploration company. Camphor is currently conducting drilling operations and developing mining activities in the Gahcho Kué diamond project in the Northwest Territories, in a joint venture between Camphor (4.9%), the Issuer (44.1%) and De Beers Canada Inc. (51%). On February 23, 2007, the Issuer issued a take-over bid circular to acquire (the "Offer") all of the issued and outstanding securities in the capital of Camphor Ventures Inc. ("Camphor").Pursuant to the Offer, the Issuer offered to acquire all of the outstanding common shares (the "Camphor Shares"), options and warrants in the capital of Camphor, including any Camphor Shares that may become issued and outstanding during the period of the Offer upon the conversion, exercise or exchange of any Camphor warrants and options that are convertible into, or exercisable or exchangeable for, Camphor Shares.Under the terms of the Offer, holders of Camphor securities were offered 0.41 common shares, options or warrants of the Issuer for each Camphor Share, warrant or option held, as the case may be. On March 30, 2007, the Issuer announced that it had acquired 8,891,772 of the outstanding Camphor Shares, pursuant to the terms of the Offer.Including the 4,992,750 Camphor Shares owned by the Issuer prior to the Offer, the take-up of the 8,891,772 Camphor Shares that were tendered resulted in the Issuer owning 13,884,522 Camphor Shares, representing approximately 93.3% of the Camphor Shares outstanding on a non-diluted basis. On April 16, 2007, the Issuer announced that it had acquired ownership of an additional 339,391 Camphor Shares which had been deposited pursuant to the Offer dated February 23, 2007 and extended as of March 30, 2007.The Camphor Shares tendered to the Offer, as extended, and taken up by the Offeror on April 16, 2007 represented approximately 2.3% of the outstanding Camphor Shares as of that date.Following the take up on April 16, 2007, the Issuer beneficially owned 14,223,913 Camphor Shares, representing approximately 96% of the outstanding Camphor Shares on a non-diluted basis. As of April 19, 2007, the Issuer commenced a compulsory acquisition transaction (the "Compulsory Acquisition") for the remaining Camphor Shares not already owned by Mountain Province at the same price of 0.41 Mountain Province common shares for each Camphor Share.On June 19, 2007, the Issuer acquired the remaining 653,752 Camphor Shares not owned by the Issuer, pursuant to its Compulsory Acquisition. Upon completion of the Compulsory Acquisition on June 19, 2007, the Issuer now holds 100% of all of the outstanding Camphor Shares. Following the completion of the Compulsory Acquisition of Camphor Shares on June 19, 2007, the Issuer beneficially owns 14,877,665 Camphor Shares, representing 100% of the outstanding Camphor Shares on a non-diluted basis. 2.2 Date of Acquisition June 19, 2007. 2.3 Consideration Pursuant to the completion of the Offer and the Compulsory Acquisition, the Issuer acquired all of the outstanding Camphor Shares as at June 19, 2007 in exchange for approximately 4,052,816 common shares of Mountain Province (based on an exchange ratio of 0.41 of a Mountain Province common share for each one (1) Camphor Share). Immediately after acquiring all of the issued and outstanding Camphor Shares, the Issuer acquired and subsequently cancelled 485,000 Camphor options, representing all of the Camphor options outstanding, and granted 198,850 options to purchase common shares in the capital of the Issuer (based on an exchange ratio of 0.41 of a Mountain Province option for each one (1) Camphor option), all as permitted in the TSX Exchange's letter dated March 26, 2007. 2.4 Effect on Financial Position The Issuer does not envision any major changes in strategic direction resulting from the acquisition of Camphor. 2.5 Prior Valuations Not applicable. 2.6 Parties to Transaction All of the shareholders of Camphor participating in the Offering and all of the shareholders of Camphor subject to the Compulsory Acquisition were arm's-length parties to the Issuer. 2.7 Date of Report This Business Acquisition Report is dated August 13, 2007. Item 3Financial Statements The following financial statements are included as part of this Business Acquisition Report: (a) the audited comparative financial statements of Camphor for the years ended August 31, 2006, and 2005, together with the notes thereto and the auditors' reports thereon (attached as Schedule "A"); (b) the interim consolidated financial statements of Camphor for the nine month period ended May 31, 2007 and 2006 (attached as Schedule "B"); and (c) Pro Forma Consolidated Financial Statements and Compilation Report of Mountain Province for the year ended March 31, 2007 (attached as Schedule "C"). MOUNTAIN PROVINCE DIAMONDS INC. ”Jennifer Dawson” JENNIFER DAWSON Chief Financial Officer SCHEDULE "A" CAMPHOR VENTURES INC. FINANCIAL STATEMENTS August 31, 2006 DAVIDSON &COMPANY LLP Chartered Accountants A Partnership of Incorporated Professionals AUDITORS' REPORT To the Shareholders of Camphor Ventures Inc. We have audited the balance sheets of Camphor Ventures Inc. as at August 31, 2006 and 2005 and the statements of operations and deficit and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these financial statements present fairly, in all material respects, the financial position of the Company as at August 31, 2006 and 2005 and the results of its operations and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. “DAVIDSON & COMPANY LLP” Vancouver, Canada Chartered Accountants December 11, 2006 A Member ofSC INTERNATIONAL 1200 - 609 Granville Street, P.O. Box 10372, Pacific Centre, Vancouver, BC, Canada, V7Y 1G6 Telephone (604) 687-0947Fax (604) 687-6172 CAMPHOR VENTURES INC. Balance Sheets As at August 31 2006 2005 ASSETS Current assets Cash $ 42,424 $ 17,154 Short-term investments 350,000 - Receivables 9,321 10,077 Prepaid expenses and deposits - 1,998 401,745 29,229 Equipment and leasehold improvements (Note 3) 9,660 9,889 Resource properties (Note 4) 3,669,528 3,669,528 $ 4,080,933 $ 3,708,646 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ 8,491 $ 6,601 Due to related parties - 47,116 8,491 53,717 Shareholders’ equity Capital stock (Note 5) 10,043,583 9,408,189 Contributed surplus (Note 5) 110,546 141,710 Deficit (6,081,687 ) (5,894,970 ) 4,072,442 3,654,929 $ 4,080,933 $ 3,708,646 Nature and continuance of operations (Note 1) On behalf of the Board: “Hari B. Varshney” Director “Praveen K. Varshney” Director The accompanying notes are an integral part of these financial statements. CAMPHOR VENTURES INC. Statements of Operations and Deficit Years Ended August 31 2006 2005 Administrative expenses: Administration $12,000 $12,000 Amortization 2,291 2,043 Bank charges and interest 446 381 Management fees 60,000 60,000 Office costs 30,633 27,843 Professional fees 35,648 14,180 Regulatory and transfer agent fees 16,517 13,022 Travel, advertising and promotion 19,826 6,074 Wages and benefits 18,660 15,452 (196,021) (150,995) Other income: Interest and other income 9,304 101 Loss for the year (186,717) (150,894) Deficit, beginning of year (5,894,970) (5,744,076) Deficit, end of year $(6,081,687) $(5,894,970) Loss per share $(0.01) $(0.01) Weighted average number of shares outstanding 14,226,144 12,973,343 The accompanying notes are an integral part of these financial statements. CAMPHOR VENTURES INC. Statements of Cash Flows Years Ended August 31 2006 2005 Cash flows from operating activities Loss for the year $ (186,717 ) $ (150,894 ) Items not involving cash: Amortization 2,291 2,043 Change in non-cash operating working capital: (Increase) decrease in receivables 756 (6,532 ) Decrease in prepaid expenses and deposits 1,998 3,830 Increase (decrease) in accounts payable and accrued liabilities 1,890 (6,573 ) Cash used in operating activities (179,782 ) (158,126 ) Cash flows from investing activities Purchase of short term investments (350,000 ) - Acquisition of equipment (2,062 ) (4,795 ) Cash used in investing activities (352,062 ) (4,795 ) Cash flows from financing activities Due to related parties (47,116 ) 13,126 Shares issued on exercise of warrants 55,250 153,600 Shares issued on exercise of options 128,980 - Shares issued by way of private placement 420,000 - Cash provided by financing activities 557,114 166,726 Increase in cash and cash equivalents 25,270 3,805 Cash and cash equivalents, beginning of year 17,154 13,349 Cash and cash equivalents, end of year $ 42,424 $ 17,154 Cash paid during the year for interest $ - $ - Cash paid during the year for income tax $ - $ - The accompanying notes are an integral part of these financial statements. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 1. Nature and continuance of operations Camphor Ventures Inc. (the “Company”) was incorporated on May 9, 1986 under the laws of British Columbia.Its principal business activities are the exploration and development of resource properties which are considered to be in the development stage. All of the Company’s resource properties are located in Canada. The Company is in the process of exploring its resource properties primarily in conjunction with third parties (Note 4) and has not determined whether these properties contain reserves that are economically recoverable.These financial statements have been prepared with the assumption that the Company will be able to realize its assets and discharge its liabilities in the normal course of business rather than through a process of forced liquidation.The ability of the Company to continue as a going concern and the recoverability of amounts shown for resource properties and deferred exploration expenses is dependent upon the ability of the Company to obtain the necessary financing to meet the Company’s liabilities and commitments as they become payable, the discovery of economically recoverable ore reserves, and future profitable production or proceeds from the disposition of the resource properties. 2. Significant accounting policies (a) Use of estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the year.Actual results could differ from these estimates. (b) Short term invesments Short term investments are recorded at the lower of cost or market value. (c) Equipment and leasehold improvements Equipment and leasehold improvements are carried at cost less accumulated amortization.Amortization is determined at rates which will reduce original cost to estimated residual value over the useful life of the asset.The annual rates used to compute amortization are as follows: Asset Basis Rate Computers Declining balance 30% Furniture and equipment Declining balance 20% Leasehold improvements Straight line Term of lease (d) Resource properties All costs related to the acquisition, exploration and development of resource properties are capitalized by property.If economically recoverable ore reserves are developed, capitalized costs of the related property are reclassified as mining assets and amortized using the unit of production method.When a property is abandoned, all related costs are written off to operations.If, after management review, it is determined that the carrying amount of a resource property is impaired, that property is written down to its estimated net realizable value.A resource property is reviewed for impairment whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 2. Significant accounting policies (cont’d…) (d) Resource Properties (cont’d…) The amounts shown for resource properties do not necessarily represent present or future values.Their recoverability is dependent upon the discovery of economically recoverable reserves, the ability of the Company and/or its resource property partners to obtain the necessary financing to complete the development, and future profitable production or proceeds from the disposition thereof. (e)Asset retirement obligations The Company recognizes the fair value of a liability for an asset retirement obligation in the year in which it is incurred when a reasonable estimate of fair value can be made.The carrying amount of the related long-lived asset is increased by the same amount as the liability.The Company does not have any significant asset retirement obligations for the years presented. (f) Stock-based compensation The Company uses the fair value method whereby the Company recognizes compensation costs for the granting of all stock options and direct awards of stock using the Black-Scholes option pricing model.Any consideration paid on the exercise of stock options is credited to capital stock. (g)Income taxes Income taxes are accounted for using the asset and liability method. Under this method of tax allocation, future tax assets and liabilities are determined based on differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (“temporary differences”) and losses carried forward. Future income tax assets and liabilities are measured using the enacted tax rates expected to be in effect when the temporary differences are likely to reverse.The effect on future tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the date of enactment or substantive enactment. The amount of future income tax assets recognized is limited to the amount that is more likely than not to be realized. (h) Loss per share The Company uses the treasury stock method to compute the dilutive effect of options, warrants and similar instruments.Under this method the dilutive effect on earnings per share is recognized on the use of the proceeds that could be obtained upon exercise of options, warrants and similar instruments.It assumes that the proceeds would be used to purchase common shares at the average market price during the year.For the years presented, this calculation proved to be anti-dilutive. Basic loss per share is calculated using the weighted-average number of shares outstanding during the year and does not include outstanding options and warrants. (i) Comparative figures Certain comparative figures have been reclassified to conform with the current year’s presentation. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 3. Equipment and leasehold improvements August 31, 2006 Accumulated Net Book Cost Amortization Value Computers $ 4,085 $ 3,039 $ 1,046 Equipment 9,853 4,407 5,446 Furniture 1,772 496 1,276 Leasehold improvements 2,522 630 1,892 $ 18,232 $ 8,572 $ 9,660 August 31, 2005 Accumulated Net Book Cost Amortization Value Computers $ 4,085 $ 2,591 $ 1,494 Equipment 7,791 3,303 4,488 Furniture 1,772 177 1,595 Leasehold improvements 2,522 210 2,312 $ 16,170 $ 6,281 $ 9,889 4. Resource properties A summary of resource properties and deferred exploration is as follows: 2006 2005 Acquisition costs, beginning and end of year $ 345,000 $ 345,000 Deferred exploration costs, beginning and end of year 3,324,528 3,324,528 Resource properties and deferred exploration costs, end of year $ 3,669,528 $ 3,669,528 (a) Title to resource properties Title to resource properties involves certain inherent risks due to the difficulties of determining the validity of certain claims as well as the potential for problems arising from the frequently ambiguous conveyancing history characteristic of many mining properties.The Company has investigated title to all of its resource properties and, to the best of its knowledge, title to all of its properties are in good standing. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 4. Resource properties (cont’d…) (b) Gahcho Kué project The Company currently holds a 4.9% interest in the Gahcho Kue Project located in the District of Mackenzie, Northwest Territories, Canada. Other interests are held by De Beers Canada Exploration Inc. (“De Beers Canada”) (51%) and Mountain Province Diamonds Inc (“Mountain Province”) (44.1%). De Beers Canada has been granted the right to earn up to a 60% interest in the Gahcho Kue project. De Beers Canada has agreed to carry all costs incurred and has committed to certain minimum expenditures and activities per year. Decisions are to be made jointly (via a management committee consisting of two members each from De Beers Canada and Mountain Province) as to the further progress of the project, and specifically the timing of possible full feasibility study. Once a desktop study shows that an internal rate of return of 15% can be achieved, De Beers Canada is to proceed with a bankable feasibility study. If they do not proceed with the feasibility study, De Beers Canada’s interest will be diluted down to 30%. Upon completion of a bankable feasibility study, De Beers Canada’s interest in the claims shall increase to 55% and upon development, construction and commencement of production of a commercial mine, De Beers Canada’s interest shall increase to 60%. All costs paid with respect to the expenses incurred by the venturers shall be repaid first to De Beers Canada for all exploration and development costs incurred by them outside of the Kennedy Lake area since March 8, 2000 out of 100% of annual available cash flow (i.e. cash flow after provision for ongoing operating and non-operating costs including third party debt repayments) from any mine constructed on the property with interest at a rate equal to LIBOR plus 5% compounded annually; then to all venturers for all other exploration, development and mine construction costs out of 90% of annual available cash flow from any mine constructed on the property with interest at a rate equal to LIBOR plus 4% compounded annually; and the remaining 10% of such available cash flow shall be distributed to the participants in proportion to their respective participating interests. On November 26, 2003, the Board of Directors of De Beers Canada approved the commencement of a pre-feasibility study on the Gahcho Kue Project. The estimated $25 million cost was borne entirely by De Beers Canada. The in-depth pre-feasibility project was completed in mid-2005 showing that an internal rate of return of 15% can be achieved and the project is proceeding with permitting and advanced exploration. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 5. Capital stock (a) Authorized Unlimited (2005 - 100,000,000) common shares without par value. (b) Issued Number Capital Contributed of shares Stock Surplus Balance, August 31, 2004 12,859,665 $ 9,254,589 $ 141,710 Exercise of warrants 480,000 153,600 - Balance, August 31, 2005 13,339,665 9,408,189 141,710 Private placement 600,000 420,000 - Exercise of options 638,000 160,144 (31,164 ) Exercise of warrants 65,000 55,250 - Balance, August 31, 2006 14,642,665 $ 10,043,583 $ 110,546 During the year, 65,000 warrants were exercised at $0.85 per share and 65,000 common shares were issued for gross proceeds of $55,250. During the year, 288,000 options, 340,000 options and 10,000 options were exercised at $0.16 per common share, $0.23 per common share and $0.47 per common share respectively, resulting in an aggregate of 638,000 common shares being issued for gross proceeds of $128,980. During the year, the Company completed a non-brokered private placement of 600,000 units at a price of $0.70 per unit for gross proceeds of $420,000. Each of the units consists of one common share and one-half share purchase warrant. Each whole warrant entitles the holder, on exercise, to purchase one additional common share of the Company for a period of two years at a price of $0.85 per share during the first year and at a price of $0.95 per share thereafter. (c) Stock options The Company has adopted a formal plan (“Plan”) for the granting of stock options.Pursuant to the Plan, the Company may grant incentive stock options to its officers, directors and employees enabling them to acquire up to 10% of the issued shares of the Company. The exercise price of stock options is determined by the board of directors of the Company at the time of grant and may not be less than the discounted market price.Options have a maximum term of five years and terminate 90 days following the termination of the optionee’s employment, except in the case of retirement, death or disability, in which case they terminate one year after the event.Under the terms of the Plan, all options vest immediately. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 5. Capital stock (cont’d…) (c) Stock options (cont’d…) A summary of the status of the options outstanding and exercisable follows: Number of Weighted average options exercise price Balance, August 31, 2004 1,133,000 $ 0.26 Cancelled (10,000 ) $ (0.26 ) Balance, August 31, 2005 1,123,000 $ 0.26 Exercised (638,000 ) $ (0.20 ) Balance, August 31, 2006 485,000 $ 0.33 As at August 31, 2006, the following incentive stock options are outstanding: Number Exercise Expiry Number exercisable at of shares Price Date August 31, 2006 125,000 $ 0.23 September 13, 2007 125,000 210,000 $ 0.47 January 30, 2008 210,000 150,000 $ 0.23 April 30, 2008 150,000 485,000 485,000 (d) Warrants Each whole warrant entitles the holder to purchase one common share of the Company. Warrant transactions and the number of warrants outstanding are summarized as follows: Number of common shares Weighted average exercise price Balance, August 31, 2004 480,000 $ 0.32 Exercised (480,000 ) (0.32 ) Balance, August 31, 2005 - - Issued pursuant to private placement 300,000 0.85 Exercised (65,000 ) (0.85 ) Balance, August 31, 2006 235,000 $ 0.85 Share purchase warrants outstanding at August 31, 2006 are as follows: Number of Shares Exercise Price Expiry Date 235,000 Year 1 $0.85 November 29, 2006 Year 2 $0.95 November 29, 2007 CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 6. Income taxes A reconciliation of income taxes at statutory rates with the reported taxes is as follows: 2006 2005 Loss for the year $ (186,717 ) $ (150,894 ) Income taxes (recovery) $ (64,953 ) $ (53,718 ) Items non-deductible fo tax purposes 1,035 - Unrecognized benefit of non-capital losses 63,918 53,718 Total income taxes $ - $ - The significant components of the Company’s future tax assets are as follows: 2006 2005 Future income tax assets Loss carry forwards $ 306,411 $ 158,220 Capital assets 13,112 11,900 Cumulative resource expenditures 345,240 360,215 664,763 530,335 Less: valuation allowances (664,763 ) (530,335 ) Net future tax assets $ - $ - The Company has non-capital losses of approximately $898,000 which may be carried forward and applied against taxable income in future years.These losses, if unutilized, will expire through 2026.Subject to certain restrictions, the Company also has resource expenditures available to reduce taxable income in future years.Future tax benefits which may arise as a result of these non-capital losses and resource deductions have not been reflected in these financial statements and have been offset by a valuation allowance. 7. Segmented information The Company primarily operates in one reportable operating segment, being the exploration and development of resource properties, in Canada. CAMPHOR VENTURES INC. Notes to Financial Statements August 31, 2006 8. Related party transactions During the year, the Company entered into the following transactions with related parties: (a) Paid or accrued $12,000 (2005 - $12,000) for administrative services to companies controlled by directors and an officer of the Company. (b) Paid or accrued $60,000 (2005 - $60,000) for management fees to companies controlled by directors and an officer of the Company. (c) Paid or accrued $17,892 (2005 - $12,386) for rent to a company controlled by a spouse of a director of the Company. (d)Paid or accrued $nil (2005 - $5,200) for rent to a company with common directors. The amounts charged to the Company for the services provided have been determined by negotiation among the parties and, in certain cases, are covered by signed agreements. These transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. 9. Financial instruments The Company's financial instruments consist of cash and cash equivalents, short-term investments, receivables, deposits, accounts payable and accrued liabilities and due to related parties.Unless otherwise noted, it is management's opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments.The fair values of these financial instruments approximate their carrying value, unless otherwise noted. 10. Subsequent events Subsequent to August 31, 2006, 25,000 warrants were exercised at $0.85 per share and an aggregate of 25,000 common shares were issued for gross proceeds of $21,250. SCHEDULE "B" CAMPHOR VENTURES INC. INTERIM FINANCIAL STATEMENTS Nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) CAMPHOR VENTURES INC. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim financial statements of the Company have been prepared by management and approved by the Audit Committee and Board of Directors of the Company. The Company’s independent auditors have not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditors. July 30, 2007 CAMPHOR VENTURES INC. Interim Balance Sheets May 31, 2007 and August 31, 2006 (Unaudited - Prepared by Management) May 31, 2007 August 31, 2006 ASSETS Current assets Cash $ 11,850 $ 42,424 Short-term investments 250,000 350,000 Receivables 6,058 9,321 Advance to Mountain Province 95,000 - 362,908 401,745 Equipment and leasehold improvements - 9,660 Resource properties 3,669,528 3,669,528 $ 4,032,436 $ 4,080,933 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ - $ 8,491 Shareholders’ equity Capital stock (Note 3) 10,264,333 10,043,583 Contributed surplus (Note 3(b)) 110,546 110,546 Deficit (6,342,443 ) (6,081,687 ) 4,032,436 4,072,442 $ 4,032,436 $ 4,080,933 The accompanying notes are an integral part of these financial statements. CAMPHOR VENTURES INC. Statements of Interim Operations and Deficit For the nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) Three months ended May 31, Nine months ended May 31, 2007 2006 2007 2006 Administrative expenses: Administration $ - $ 3,000 $ 23,000 $ 9,000 Amortization - 537 1,069 1,655 Bank charges and interest 321 102 986 335 Management fees - 15,000 115,000 45,000 Office costs 5,898 11,069 21,448 26,154 Professional fees 2,258 23,909 42,884 30,009 Regulatory and transfer agent fees 4,011 6,578 19,267 15,476 Travel, advertising and promotion 5,000 7,720 16,478 9,344 Wages and benefits - 2,500 20,080 16,500 Loss before other items (17,488 ) (70,415 ) (260,212 ) (153,473 ) Other items: Interest and other income 2,966 3,227 8,859 4,882 Write-off of capital assets (6,832 ) - (9,403 ) - (3,866 ) 3,227 (544 ) 4,882 Loss for the period (21,354 ) (67,188 ) (260,756 ) (148,591 ) Deficit, beginning of period (6,321,089 ) (5,976,373 ) (6,081,687 ) (5,894,970 ) Deficit, end of period $ (6,342,443 ) $ (6,043,561 ) $ (6,342,443 ) $ (6,043,561 ) Loss per share $ (0.00 ) $ (0.00 ) $ (0.02 ) $ (0.01 ) Weighted average number of shares outstanding 14,870,056 14,592,230 14,738,535 14,089,716 The accompanying notes are an integral part of these financial statements. CAMPHOR VENTURES INC. Statements of Interim Cash Flows For the nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) Three months ended May 31, Nine months ended May 31, 2007 2006 2007 2006 Cash flows from operating activities Loss for the period $ (21,354 ) $ (67,188 ) $ (260,756 ) $ (148,591 ) Items not involving cash: Amortization - 537 1,069 1,655 Write-off of capital assets 6,832 - 9,403 - Change in non-cash operating working capital: Receivables 5,003 (3,963 ) 3,262 2,907 Advance to Mountain Province (95,000 ) - (95,000 ) - Prepaid expenses and deposits - - - 1,628 Accounts payable and accrued liabilities (51,837 ) 493 (8,490 ) (6,108 ) Cash used in operating activities (156,356 ) (70,121 ) (350,512 ) (148,509 ) Cash flows from investing activities Short term investments - - 100,000 (350,000 ) Acquisition of equipment - (414 ) (812 ) (2,064 ) Cash provided by (used in) investing activities - (414 ) 99,188 (352,064 ) Cash flows from financing activities Due to related parties - (1,534 ) - (47,116 ) Shares issued on exercise of warrants 95,000 55,250 220,750 55,250 Shares issued on exercise of options - - - 120,830 Shares issued by way of private placement - - - 420,000 Cash provided by financing activities 95,000 53,716 220,750 548,964 Increase (decrease) in cash (61,356 ) (16,819 ) (30,574 ) 48,391 Cash, beginning of period 73,206 82,364 42,424 17,154 Cash, end of period $ 11,850 $ 65,545 $ 11,850 $ 65,545 Cash paid during the period for interest $ - $ - $ - $ - Cash paid during the period for income tax $ - $ - $ - $ - The accompanying notes are an integral part of these financial statements. CAMPHOR VENTURES INC. Notes to Interim Financial Statements For the nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) 1. Basis of presentation These interim financial statements have been prepared using Canadian generally accepted accounting principles (Canadian GAAP). The interim financial statements include normal recurring adjustments, which in management’s opinion, are necessary for a fair presentation of the financial results of the interim period presented. The disclosures in these statements do not conform in all aspects to the requirements of Canadian GAAP for annual financial statements. These statements follow the same accounting policies and methods of their application as the most recent annual audited financial statements. These statements should be read in conjunction with the Company’s August 31, 2006 audited financial statements and notes thereto. 2. Take over bid and subsequent event On February 7, 2007, the Company entered into a support agreement (the “Support Agreement”) with Mountain Province Diamonds Inc. (“MPV”) pursuant to which MPV, subject to certain conditions, made an offer (the "Offer") to acquire all of the outstanding securities of the Company, namely the following:(i) all issued and outstanding common shares of the Company (collectively, the "CFV Common Shares"); and (ii) all securities granting a right to a holder thereof to purchase or otherwise acquire common shares of the Company (collectively, the "CFV Convertible Securities"). MPV offered to acquire: (i) all of the issued and outstanding CFV Common Shares tendered up to the expiry of the Offer (March 30, 2007), on the basis of 0.41 MPV common share for each CFV Common Share (the "Exchange Ratio"); and (ii) all issued and outstanding CFV Convertible Securities on the basis of 0.41 MPV convertible security for each CFV Convertible Security, where one whole MPV convertible security will entitle the holder thereof to purchase one MPV common share on a basis equivalent to that set out in the CFV Convertible Security, having regard to the Exchange Ratio. On February 23, 2007, MPV and the Company jointly mailed offering documents, together with a Directors’ Circular supporting the Offer, to the shareholders of the Company in connection with MPV’s offer described above. On April 4, 2007, MPV took up all common shares of the Company that were tendered to its take-over bid up to March 30, 2007, the expiry date of the Offer. The take-up of the Company’s common shares that had been tendered to March 30, 2007 resultedin MPV owning approximately 13,884,500 common shares, representing approximately 93.3% of the Company shares outstanding on a non-diluted basis. MPV announced on April 4, 2007 that it had elected to extend its Offer to acquire all of the outstanding Securities on the basis of 0.41 MPV common shares, options or warrants, as the case may be, per the Company’s common share, option or warrant until 4:30 pm (Vancouver time) on April 16, 2007.As a result of the extension of the Offer, MPV took up an additional 339,391 common shares of the Company tendered, giving MPV ownership of approximately 14,223,900 shares of the Company, or 95.6% on a non-diluted basis. CAMPHOR VENTURES INC. Notes to Interim Financial Statements For the nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) 2. Take over bid and subsequent event (cont’d…) On April 19, 2007, MPV issued a Notice of Compulsory Acquisition to the remaining shareholders of the Company to acquire the balance of the common shares under the same terms as the Offer.The Notice of Compulsory Acquisition expired June 19, 2007 under which MPV has acquired the remaining 653,752 common shares of the Company not already owned by MPV. MPV has now acquired a total of 9,884,915 common shares of the Company. As a result, MPV now owns 14,877,665 common shares of the Company representing 100 per cent of common shares on a non-diluted basis.Upon the expiry of the Notice of Compulsory Acquisition, MPV also issued 198,850 MPV stock options in exchange for the 485,000 Camphor options tendered under the Offer. Common shares of Camphor were de-listed from the TSX Venture Exchange on April 30, 2007. Camphor subsequently ceased to be a reporting issuer on July 16, 2007. 3. Share capital (a) Authorized Unlimited common share without par value (b ) Issued Number of shares Capital stock Contributed surplus Balance, August 31, 2006 14,642,665 $ 10,043,583 $ 110,546 Exercise of warrants 235,000 220,750 - Balance, May 31, 2007 14,877,665 $ 10,264,333 $ 110,546 During the nine months ended May 31, 2007, 25,000 and 210,000 warrants were exercised at $0.85 per share and $0.95 per share respectively and an aggregate of 235,000 common shares were issued for gross proceeds of $220,750. (c ) Stock options The Company has adopted a formal plan (“Plan”) for the granting of stock options.Pursuant to the Plan, the Company may grant incentive stock options to its officers, directors and employees enabling them to acquire up to 10% of the issued shares of the Company. The exercise price of stock options is determined by the board of directors of the Company at the time of grant and may not be less than the discounted market price. Options have a maximum term of five years and terminate 90 days following the termination of the optionee’s employment, except in the case of retirement, death or disability, in which case they terminate one year after the event. Under the terms of the Plan, all options vest immediately. CAMPHOR VENTURES INC. Notes to Interim Financial Statements For the nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) 3. Share capital (cont’d…) A summary of the status of the options outstanding and exercisable is as follows: Number of options Weighted average exercise price Balance, August 31, 2005 1,123,000 $ 0.26 Exercised (638,000 ) $ (0.20 ) Balance, August 31, 2006 and May 31, 2007 485,000 $ 0.33 (c ) Stock options As at May 31, 2007, the following incentive stock options are outstanding: Number of shares Exercise price Expiry date Number exercisable at May 31, 2007 125,000 $ 0.23 September 13, 2007 125,000 210,000 $ 0.47 January 30, 2008 210,000 150,000 $ 0.23 April 30, 2008 150,000 485,000 485,000 (d ) Warrants Each whole warrant entitles the holder to purchase one common share of the Company. Warrant transactions and the number of warrants outstanding are summarized as follows: Number of Common shares Weighted average Exercise price Balance, August 31, 2006 235,000 $ 0.85 Exercised (235,000 ) (0.85 ) Balance, May 31, 2007 - $ - 4. Contingent liability Pursuant to the management and administrative services agreement (“Agreement”) dated January 17, 2006, between the Company and Varshney Capital Corp. and Futura Capital Ltd. (“Manager”), within one year from the change of control, the Manager, as defined in the Agreement, can give notice that a Change of Control has occurred which will trigger a payout to the Manager that is equivalent to 18 months of management and administrative fees totaling $108,000. During the nine months ended May 31, 2007, the Company paid $108,000 to the Manager as payout due to termination of the Agreement. CAMPHOR VENTURES INC. Notes to Interim Financial Statements For the nine months ended May 31, 2007 and 2006 (Unaudited - Prepared by Management) 5. Segmented information The Company primarily operates in one reportable operating segment, being the exploration and development of resource properties in Canada. 6. Related party transactions During the nine months ended May 31, 2007, the Company entered into the following transactions with related parties: (a) Paid or accrued $23,000 (2005 - $6,000) for administrative services to companies controlled by a director and a former director of the Company. (b) Paid or accrued $115,000 (2005 - $30,000) for management fees to companies controlled by a director and a former directorof the Company. (c) Paid or accrued $13,909 (2005 - $13,268) for rent to a company controlled by a spouse of a former director of the Company. The amounts charged to the Company for the services provided have been determined by negotiation among the parties and, in certain cases, are covered by signed agreements. These transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. SCHEDULE "C" MOUNTAIN PROVINCE DIAMONDS INC. (An Exploration Stage Company) PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS March 31, 2007 Unaudited MOUNTAIN PROVINCE DIAMONDS INC. (An Exploration Stage Company) Pro Forma Consolidated Balance Sheet March 31, 2007 (Unaudited) MPV CFV Pro Forma Adjustments Notes Pro Forma Consolidated MPV Assets Current Assets Cash and cash equivalents $ 179,970 $ 106,850 - $ 286,820 Term deposit 275,000 250,000 - 525,000 Marketable securities 4,632 - - 4,632 Accounts receivable 127,487 6,058 - 133,545 Advances and prepaid expenses 11,260 - - 11,260 598,349 362,908 - 961,257 Long term investment 920,000 - - 920,000 Investment in Camphor Ventures Inc. 7,519,747 - (7,519,747 ) 2 - Mineral properties 1,552,553 3,669,528 37,143,871 2 42,365,952 Deferred exploration costs 31,017,771 - - 31,017,771 Equipment 7,407 - - 7,407 Total Assets $ 41,615,827 $ 4,032,436 $ 29,624,124 $ 75,272,387 Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities $ 418,799 $ - $ 28,124 2 $ 446,923 Future income tax liability - - 14,523,254 2 14,523,254 Shareholders’ equity: Share capital 66,579,083 10,264,333 8,066,509 2 84,909,925 Contributed surplus 701,626 110,546 663,794 2 1,475,966 Deficit (26,083,681 ) (6,342,443 ) 6,342,443 2 (26,083,681 ) Total shareholders’ equity 41,197,028 4,032,436 15,072,746 60,302,210 Total liabilities and shareholders’ equity $ 41,615,827 $ 4,032,436 $ 29,624,124 $ 75,272,387 See Accompanying Notes MOUNTAIN PROVINCE DIAMONDS INC. (An Exploration Stage Company) PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the year ended March 31, 2007 (Unaudited) MPV CFV Pro Forma Adjustments Notes Pro Forma Consolidated MPV Expenses Amortization 1,675 1,705 - 3,380 Consulting fees 476,754 - - 476,754 Director fees and benefits 56,101 - - 56,101 Interest and bank charges 1,200 1,097 - 2,297 Management fees - 130,000 - 130,000 Office and administration 80,998 51,927 - 132,925 Professional fees 198,628 48,523 - 247,151 Promotion and investor relations 124,467 - - 124,467 Salaries and benefits - 22,240 - 22,240 Stock-based compensation 186,321 - - 186,321 Transfer agent and regulatory fees 190,121 20,308 - 210,429 Travel 45,672 26,960 - 72,632 Net loss for the period before the undernoted (1,361,937 ) (302,760 ) - (1,664,697 ) Interest 23,940 13,281 - 37,221 Write-off of capital assets - (9,403 ) (9,403 ) Write-down of long-term investment (480,000 ) - - (480,000 ) Share of loss of Camphor Ventures (143,266 ) - 143,266 3 - Net loss for the period (1,961,263 ) (298,882 ) 143,266 (2,116,879 ) Weighted Number of Common Shares Outstanding 55,092,966 59,620,010 Loss per Common Share - Basic and Diluted (0.04 ) (0.04 ) See Accompanying Notes MOUNTAIN PROVINCE DIAMONDS INC. (An Exploration Stage Company) Notes to Pro Forma Consolidated Financial Statements (in thousands of Canadian dollars, except per share amounts) Year ended March 31, 2007 (Unaudited) 1. Basis of Presentation On June 19, 2007, Mountain Province Diamonds Inc. (the “Corporation”) completed the acquisition of Camphor Ventures Inc. (“Camphor” or “CFV”) pursuant to its take-over bid (the “Offer”) mailed February 23, 2007.The Offer was to acquire all of the outstanding common shares, options and warrants of Camphor on the basis of 0.41 Mountain Province common shares, options or warrants, as the case may be, per Camphor common share, option or warrant.The Offer was subject to certain conditions, including without limitation, the deposit of not less than 66 2/3% of the outstanding Camphor shares, options and warrants (on a fully diluted basis), receipt of all required regulatory approvals, and other customary conditions. The unaudited pro forma consolidated financial statements have been prepared by management after giving effect to: • the issuance of the Corporation’s shares, options and warrants for Camphor shares, options and warrants; and, • the acquisition of Camphor and transaction costs These pro forma consolidated financial statements have been compiled from and include: • An unaudited pro forma consolidated balance sheet combining the unaudited balance sheet of the Corporation as at March 31, 2007 with the unaudited balance sheet of Camphor as at May 31, 2007 giving effect to the transactions as if they occurred on April 1, 2006. • An unaudited pro forma consolidated statement of operations combining the audited statement of operations of the Corporation for the year ended March 31, 2007 with the unaudited constructed statement of operations for Camphor for the twelve months ended May 31, 2007, giving effect to the transactions as if they occurred on April 1, 2006.The Camphor statement of operations for the twelve months ended May 31, 2007 has been constructed by adding together (a) the results for the three months ended August 31, 2006 (derived from Camphor’s audited financial statements for the year ended August 31, 2006 and the unaudited interim results for the nine months ended May 31, 2006) and (b) the unaudited interim results for the nine months ended May 31, 2007. The unaudited pro forma consolidated balance sheet and statements of operations have been presented on the above basis to ensure that the unaudited pro forma consolidated financial statements reflect the acquired business financial statements for a period that is no more than 93 days from the Corporation’s year-end, as required pursuant to pro forma presentation requirements contained in the securities rules. The unaudited pro forma consolidated financial statements have been compiled using the significant accounting policies as set out in the audited financial statements of the Corporation for the year ended March 31, 2007.These unaudited pro forma consolidated financial statements should be read in conjunction with the financial statements outlined above for the Corporation and Camphor as filed on SEDAR or within the Business Acquisition Report. The pro forma information is based on estimates and assumptions set forth in the notes to such information.The pro forma information is being furnished solely for information purposes and is not necessarily indicative of the combined results or financial position that might have been achieved for the period or date indicated; nor is it necessarily indicative of future results that may occur.The pro forma information does not reflect cost savings expected to be realized from the elimination of certain expenses and from the synergies to be created or the costs to implement such cost savings or strategies.No assurance can be given that any operating cost savings or synergies will be realized. Pro forma adjustments are necessary to reflect the acquisition of Camphor including the issuance of the Corporation’s common shares, options and warrants for the Camphor common shares, options and warrants, and the realized acquisition costs.The pro forma adjustments and allocation of purchase price for Camphor are based in part on estimates of fair value of the assets acquired and liabilities assumed.The final purchase price allocation will be based on the actual net assets of Camphor that exist as at the date of the completion of the acquisition.Any final adjustments may change the allocation of the purchase price which could affect the fair value assigned to the assets and liabilities and could result in a change to the unaudited pro forma financial statements.In addition, the impact of integration activities, the timing of the completion of the acquisition, and other changes in Camphor’s net assets prior to the completion of the acquisition could cause material differences in the information presented. As at March 31, 2007, there were no intercompany balances or transactions between the Corporation and Camphor, other than the Camphor common shares held by the Corporation as included in the determination of the purchase price in Note 2. 2. Business Acquisition The Corporation made an offer (the “Offer”) to acquire 100% of the issued and outstanding shares of Camphor, a public company listed on the Toronto Venture Exchange.Under the terms of the Offer, each Camphor shareholder, optionholder, or warrantholder was entitled to receive 0.41 of a Mountain Province common share, option or warrant, per Camphor common share, option or warrant.The Offer is subject to a number of conditions, including the absence of adverse material changes and the receipt of all necessary regulatory approvals. The cost of the acquisition is based on the fair market value of the consideration given, estimated to be $26,653,053 of which $18,330,842 is accounted for as an increase to share capital, $774,340 is recorded as an increase to contributed surplus representing the value of the replacement options and warrants issued, $233,879 is recorded as the estimated costs of the transaction and $7,313,992 is accounted for as a reduction of the Corporation’s investment in Camphor as at March 31, 2007. For accounting purposes, the measurement of the common share purchase consideration is based on the market prices of the Corporation’s common shares on each of the expiry dates of the Offer, the extension of the Offer and the expiry of the Notice of Compulsory Acquisition. The Corporation estimated the fair value of the replacement options and warrants using the Black-Scholes option pricing model using the following assumptions: Weighted average risk-free interest rate 4.64% Dividend yield 0.0% Volatility factor 34 - 64% Expected remaining lives of options 2.83-10.33 months The preliminary allocation of the purchase price is summarized in the table below.This allocation is subject to change. Purchase price: 4,052,816 Common shares issued in exchange for 9,884,915 Camphor common shares outstanding(net of 4,992,750 shares in Camphor held by the Corporation) $ 18,330,842 Estimated value of the replacement options and warrants 774,340 Estimated transaction costs 233,879 Camphor shares previously owned by the Corporation 7,313,992 $ 26,653,053 Purchase price allocation: Current assets $ 362,908 Mineral properties 40,813,399 Future income taxes (14,523,254 ) $ 26,653,053 3. Pro forma transactions To eliminate the equity loss of Camphor recorded by the Corporation. 4. Loss per share: The calculation of basic and diluted loss per share in the unaudited pro forma consolidated statements of operations is based on the pro forma weighted average number of common shares of the Corporation outstanding for the year ended March 31, 2007 had the issuance of the common shares of the Corporation related to the pro forma transactions taken place on April 1, 2006.Potentially dilutive common shares have been excluded from the determination of the weighted average number of shares outstanding as they would have been anti-dilutive.
